OPINION — AG — ** COUNTY SUPERINTENDENT OF SCHOOLS — EDUCATIONAL REQUIREMENTS ** SINCE THE PERSON WHO WAS ELECTED TO THE OFFICE OF COUNTY SUPERINTENDENT OF SCHOOLS FOR THE TERM COMMENCING JULY 2, 1951, HAD FILED WITH THE BOARD OF COUNTY COMMISSIONERS A FORMAL WAIVER AND RELINQUISHMENT OF HIS RIGHT TO QUALIFY FOR OFFICE, THE BOARD OF COUNTY COMMISSIONERS MAY APPOINT SOME OTHER SUITABLE PERSON TO THE OFFICE NOW, OR AT ANY TIME; AND IS 'NOT' REQUIRED TO WAIT UNTIL AFTER THE EXPIRATION OF THE STATUTORY PERIOD (JANUARY 12, 1952) ALLOWED FOR QUALIFYING, BEFORE MAKING SUCH APPOINTMENT. (EDUCATION, CERTIFICATE, OFFICE, SUCCESSOR, VACANCY, ELECTION, REQUIREMENTS) CITE: 70 O.S. 4-101 [70-4-101] 70 O.S. 3-1 [70-3-1], 51 O.S. 3.1 [51-3.1], OPINION NO. JUNE 23, 1951 — MILLS, OPINION NO. MAY 30, 1947 — HANNA (J. H. JOHNSON)